Citation Nr: 0830315	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  04-28 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1977 to October 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2003 and August 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

In August 2005, a hearing was held with a Decision Review 
Officer at the St. Paul RO.  A transcript of the hearing is 
of record.  

In a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in August 2004, the veteran indicated that he wished to 
appear at his local RO for a personal hearing before a 
Veterans Law Judge.  The requested hearing was scheduled, and 
he was notified of the date and time of his hearing in 
letters sent to him in July 2007 and August 2007.  However, 
he subsequently failed to report for the hearing.

In October 2007, the veteran's representative submitted a 
letter explaining that the veteran was not able to attend his 
hearing because he was in jail.  The representative requested 
that the veteran's hearing be rescheduled.  

In a February 2008 ruling, the Board found that good cause 
for the veteran's failure to appear for his scheduled hearing 
had not been shown and that he had failed to provide a timely 
request for a new hearing date.  Therefore, his request for a 
new hearing was denied.  See 38 C.F.R. § 20.704 (2007).

The record reflects that the veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

The issue of entitlement to service connection for bilateral 
pes planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's major depressive disorder is not shown to 
be etiologically related to any event or incident of his 
service.

2.  In a February 1978 decision, the Board denied the 
appellant's original claim of entitlement to service 
connection for a bilateral foot disability.

3.  In a February 1997 decision, the Board determined that 
new and material evidence had not been received to reopen the 
claim of entitlement to service connection for bilateral pes 
planus.

4.  The additional evidence received since the February 1997 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Major depressive disorder was not incurred or aggravated 
by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2007).

2.  The evidence submitted since the RO's February 1997 
decision is new and material; thus, the claim of service 
connection for bilateral pes planus is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
bilateral pes planus.  The veteran was advised in a March 
2007 letter that his claim of service connection for pes 
planus had been previously denied.  He was informed of the 
need to submit new and material evidence to reopen this 
claim, and he was advised of the type of evidence that would 
be considered new and material.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Given that new and material evidence has 
been found and the claim is reopened, the Board finds any 
deficiency in this aspect of VCAA notice to be harmless.  The 
Board further finds that additional evidentiary development 
is necessary before this claim can be adjudicated on the 
merits.  This development will be discussed in greater detail 
in the remand portion of this document.

In a March 2006 letter and the March 2007 letter, the veteran 
was further advised as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claim, pursuant to the Court's holding in 
Dingess, supra.

The Board notes that these letters were not issued prior to 
the initial adjudication of the veteran's claim in March 
2003.  His claim, however, was subsequently readjudicated in 
the June 2007 Supplemental Statement of the Case (SSOC).  
Thus, any deficiencies in the content or timeliness of the 
notice letters would not be prejudicial.

With respect to the service connection claim for major 
depressive disorder, the Board finds that the RO never sent 
an appropriate VCAA notice letter with respect to that claim.  
In this regard, the U.S. Court of Appeals for the Federal 
Circuit has held that any error in a VCAA notice should be 
presumed prejudicial.  VA then bears the burden of rebutting 
the presumption, by showing that the essential fairness of 
the adjudication has not been affected.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As noted, with respect to the other issue on appeal, the 
veteran did receive a notice letter advising him of his and 
VA's responsibilities under the VCAA.  In addition, the claim 
of service connection for a psychiatric disorder has been 
adjudicated on numerous occasions, and the veteran has been 
provided a Statement of the Case and Supplemental Statements 
of the Case detailing the applicable law and regulations, and 
providing him an explanation as to the basis of the RO's 
denials.  Through these documents, and the questions asked 
during a 2005 personal hearing at the RO, the Board finds 
that a reasonable person would have known what information or 
evidence was needed to substantiate his service connection 
claim.  Thus, the Board finds no prejudice in proceeding with 
a decision on this issue.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issue on appeal has been obtained 
and associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  In particular, the Board notes 
that the RO has obtained the veteran's service medical and 
personnel records, VA treatment records, and Social Security 
Administration (SSA) records, and arranged for him to undergo 
a VA examination in February 2003.  In short, the Board finds 
that VA has satisfied its duty to assist to the extent 
possible under the circumstances by obtaining evidence 
relevant to the veteran's claim.  38 U.S.C.A. §§ 5103 and 
5103A.

II.  Service Connection

The veteran is seeking service connection for major 
depressive disorder.  He essentially contends that this 
disability had its onset during service and has cited abuse 
by his drill sergeant and other individuals as the possible 
cause of his depression.    

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's June 1976 enlistment examination record notes 
no psychiatric disability, and the enlistment medical history 
record notes no history of depression, excessive worry, or 
nervous trouble.  A September 1977 service medical record 
reflects that the veteran reported having had trouble 
sleeping for the past week and a half.  It also noted that 
the veteran had a history of nervous problems.  The veteran's 
October 1977 separation examination report found him to be 
normal psychiatrically.  On the October 1977 separation 
medical history report, the veteran noted that he had 
frequent trouble sleeping and nervous trouble.  

The veteran's personnel records reflect he was counseled for 
a lack of motivation, discipline, and respect for authority, 
as well as a poor attitude, immaturity, and poor performance 
in the company and Administration School.  He was granted an 
expeditious discharge for a failure to maintain acceptable 
standards for retention.  

The veteran's current medical records show that he has been 
diagnosed with and is being treated for depression.  The 
issue thus becomes whether the veteran's current disability 
may be linked to his military service.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for major depressive disorder.  

In this regard, the Board finds the most probative evidence 
of record to be a February 2003 VA psychological examination 
report.  In that opinion, the psychologist noted that the 
veteran had some symptoms of post-traumatic stress disorder 
(PTSD) but did not appear to meet the DSM-IV criteria for a 
diagnosis.  The psychologist did find that he appeared to 
meet the DSM-IV criteria for cocaine dependence; alcohol 
dependence; personality disorder, not otherwise specified; 
and major depressive disorder.  He considered the veteran's 
major depressive disorder to most likely be secondary to his 
long history of chemical dependency related problems and 
general inability to adapt to life situations.  

The Board notes that the VA psychologist's description of the 
veteran's medical history appears consistent with the 
documented history contained in the claims folder, including 
information on the veteran's childhood and his history of 
substance abuse.  It also notes that the psychologist 
considered the veteran's lay assertion that in-service 
traumatic events led to his major depressive disorder; 
nevertheless, the examiner ultimately found that the 
disability was most likely secondary to other causes.  The 
Board notes that there is no contrary medical opinion of 
record specifically linking the veteran's major depressive 
disorder to military service.  Therefore, the Board finds the 
VA examiner's opinion to be the most persuasive medical 
evidence of record regarding the etiology of the major 
depressive disorder.

VA treatment records also refute the claimed relationship 
between the veteran's military service and his current 
depression.  An August 2002 VA treatment record reflects that 
the veteran was asking for a letter stating that he had 
suffered trauma in the military that contributed to his being 
depressed.  This note states that, while there is a 
possibility that he did experience some trauma, such trauma 
did not seem to be the predominant theme on the veteran's 
presentations when he is seen in both inpatient and 
outpatient settings.  The VA psychiatrist further noted that 
review of the veteran's records reflected that the veteran 
appeared to get in conflicts with others and with the law, 
but it was usually due to chemical dependency use and issues.     

The Board notes that a September 2002 VA record states that 
the veteran's experiences in the service, though transient, 
were traumatic and may contribute to his depression and use 
of substances.  However, the Court has held that medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.  See Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of 'may' also 
implies 'may or may not' and is too speculative to establish 
medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as 'could 
have been' is not probative).  See also Libertine v. Brown, 9 
Vet. App. 521, 523 (1996); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); see also 38 C.F.R. § 3.102 (describing the concept of 
reasonable doubt in adjudicating service connection claims as 
not being one arising from pure speculation or remote 
possibility).  The Board therefore cannot accept the 
September 2002 note as evidence of a link between the 
veteran's depression and his military service.

Although the Board believes that the veteran is sincere in 
his belief that there is an etiological relationship between 
his major depressive disorder and his military service, as a 
layperson who is untrained in the field of medicine, the 
veteran himself is not competent to provide a medical opinion 
as to this matter.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
major depressive disorder.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claims for service connection for 
major depressive disorder must be denied.

III. New and Material Evidence

The veteran is seeking service connection for bilateral pes 
planus, which he contends was aggravated during his active 
duty service.

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2007).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a January 1978 rating decision, the RO denied the 
veteran's original claim of entitlement to service connection 
for a bilateral foot disability.  The evidence of record at 
the time of that decision consisted of the veteran's service 
medical records, which showed that the veteran had 
asymptomatic pes planus on entrance into service and on 
separation from service.  These records do reflect that the 
veteran was treated for foot lesions and a corn in September 
1977.  However, his service medical records are otherwise 
negative for any complaints or treatment related to a foot 
disability.  The veteran was notified of this decision in 
February 1978, and he did not appeal.

In October 1996, the veteran requested that his service 
connection claim be reopened.  A November 1996 letter 
informed the veteran of the evidence he needed to submit in 
order to reopen his claim.  He did not submit any evidence in 
response to this letter, and his claim was denied based on a 
lack of new and material evidence.  He was notified of this 
denial in a February 1997 letter.  He did not appeal this 
decision, and it became final.  38 C.F.R. § 20.1103 (2007).  
The Board finds that the February 1997 decision is the last 
final denial of this claim.  

In August 2002, the veteran requested to reopen his claim of 
entitlement to service connection for bilateral pes planus.  
Since filing to reopen his claim, the veteran has submitted 
VA treatment records, SSA records, and a personal statement 
from his brother.  The veteran has also submitted letters 
from his VA doctor, dated in March 2003, April 2004, and 
November 2007, that opine on the possible relationship 
between the veteran's current foot condition and his military 
service.

The Board finds that the several opinion letters of the VA 
doctor constitute new and material evidence in that they are 
not cumulative nor redundant of previously submitted 
evidence, and they appear to raise a reasonable possibility 
of substantiating the claim.  Accordingly, the Board finds 
that new and material evidence has been submitted to reopen 
this claim.  To this extent only, the benefit sought on 
appeal is granted.


ORDER

Entitlement to service connection for major depressive 
disorder is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral pes planus is 
reopened.


REMAND

As mentioned above, the veteran's VA podiatrist has submitted 
three etiology letters in support of the veteran's claim.  
The first, from March 2003, states that it is the doctor's 
opinion that the veteran "has had flat foot deformity since 
childhood and the condition was likely made worse during his 
time of military service."

In an April 2004 letter, the VA podiatrist, acknowledging 
that he did not have access to the veteran's service medical 
records, noted that the veteran "may have been asymptomatic, 
at the time of his military discharge, and still have 
aggravated a previously existing flatfoot deformity."

The veteran's podiatrist submitted another letter in November 
2007 after having had the opportunity to review the veteran's 
service medical records.  In this letter, the podiatrist 
offered his professional opinion that "the treatment [the 
veteran] sought in the service directly correlates to his 
bilateral pes planus deformity."

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that VA must provide a medical examination and/or 
obtain an opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  

The Board finds that the standards of McLendon are met in 
this case. There is current evidence of symptomatic bilateral 
pes planus.  The evidence reflects that the veteran had 
asymptomatic pes planus on entrance into service, and a 
medical opinion suggests a relationship between the 
appellant's military service and the current disability.  A 
medical expert, however, has not yet had the opportunity to 
review the appellant's entire claims file in the context of 
examination to determine the exact nature and etiology of his 
bilateral pes planus.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for 
the veteran to be afforded an appropriate 
VA examination to clarify the nature and 
etiology of his bilateral pes planus.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should perform any tests or studies, 
including X-rays, deemed necessary for an 
accurate assessment.  The claims folder 
must be provided to the examining 
physician for review in conjunction with 
the examination.  All findings should be 
reported in detail.  

The examiner should conduct an examination 
of the appellant's feet and provide a 
diagnosis of any pertinent pathology 
found.  As to each disability found, the 
examiner should comment as to the 
likelihood that the veteran's current foot 
complaints are related to aggravation of 
his pre-existing bilateral pes planus 
during service.  In answering this 
question, please discuss the opinions 
provided in the March 2003, April 2004, 
and November 2007 letters from the 
veteran's VA podiatrist.

2.  After the development requested above 
has been completed, the AMC should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


